I agree with the prevailing opinion that there is no evidence before this court that Roberts is an employer as defined under Section 19(i)(1) of the Unemployment Compensation Act. It is necessary that evidence to this effect be introduced at the hearing unless the status of employer is admitted by the one against whom it is asserted. In this case Roberts denied that he was an employer under Section 19(i) *Page 441 
(1), and therefore the party asserting that he was an employer was under the duty of introducing evidence to that effect.
I also agree with the result reached by the opinion of the court to the effect that Elder was not the employee of Roberts, but I do so on slightly different ground. I think the evidence is insufficient to show an employment relationship existing between Roberts and Elder which would entitle Elder to unemployment compensation under the act. Or to put it another way, the Industrial Commission, through its appeal examiner, should have determined from the evidence that Elder was not the employee of Roberts so as to entitle him to benefits under the act. In the brief submitted by the Industrial Commission it is argued that the facts "Clearly Show that Elder Was Performing Services for the Plaintiff for Wages and Under a Contract of Hire." However, the evidence does not show that whatever services were being performed by Elder were being performed for the plaintiff. The evidence is sufficient to show some connection between Roberts and Elder, but it is insufficient to show that Roberts was the employer of Elder. Both Roberts and Elder owned machinery used for shearing sheep. Roberts owned the power machinery and Elder, as a shearer, owned the clippers and blades with which the actual shearing was done. Unless the two were combined it would be impossible for either to make use of his equipment. Under such a situation it would have been possible for Roberts to have employed Elder and others to work for him, using his equipment and shearing sheep which he might have contracted for. In fact, the evidence shows that this had been done in the past, which is not disputed by Roberts. But it is disputed, and the evidence fails to show, that such a relationship existed during 1938.
For the above reason the ruling of the Industrial Commission, which amounted to an affirmance of the findings of the appeal examiner, should be reversed. *Page 442 
However, there are certain statements contained in the prevailing opinion with which I cannot agree. The opinion states that the grinder (who would be Roberts or his agent in this case) "was considered a foreman who, regardless of whether he actually employed the men himself, or not, did the hiring anddischarging." (Italics added.) While there is slight evidence that any discharging would be done through the grinder, there is certainly no evidence to show that the grinder ever hired the shearers. If the evidence did show that Roberts hired the shearers, it would be quite persuasive that he was their employer, unless it was clearly shown that he did it as an agent for another.
After reciting some evidence to the effect that Roberts was the employer of Elder, the opinion goes on to state that the "evidence is all one way." Although the evidence is insufficient to establish that Roberts was the employer of Elder, it is certainly not all one way.
With respect to the conclusion that Elder was not the employee of Roberts, I think the prevailing opinion goes too far. It indicates that if, under the evidence, the applicant Elder was not the employee of Roberts, he must then have been the employee of the various sheepmen who had their sheep sheared at the corral. The opinion then goes on to answer the question as to whether the work performed by Elder was agricultural labor. But even though the evidence is not sufficient to show that Elder was the employee of Roberts, it does not necessarily follow that he must have been the employee of the sheepmen; and this court should not extend its decision to cover more than the situation existing between the two parties — Elder and Roberts — and what the relationship was to each other as disclosed by the evidence.
The opinion asks the question: "Was the contract of employment in this case between Roberts and Elder, or between the sheepmen and Elder?" I think this unanswerable from the evidence in this case, and certainly not a question which this court need pass on. The Court should conclude from *Page 443 
the evidence whether the finding that Roberts was the employer of Elder can be sustained. If not, the matter is ended.